In a proceeding pursuant to SCPA 2211 to settle an account of the temporary administrator of an estate, the temporary administrator appeals, as limited by his brief, from so much of a decree of the Surrogate’s Court, Suffolk County (Joseph, S.), dated November 24, 1986, inter alia, as, imposed a surcharge upon him in an amount equal to his claim for statutory commissions, and failed to assess a surcharge against the former executor, George Sassower, in the amount of certain Federal and State taxes levied against the estate.
Ordered that the decree is affirmed insofar as appealed from, without costs or disbursements.
In a proceeding to settle an account, the Surrogate’s Court has broad discretion to "make such order or decree as justice shall require” (see, SCPA 2211 [1]; Matter of Acker, 128 AD2d 867). We find that the appellant has not met his burden of establishing that the court abused its discretion by denying him a commission based upon his failure to timely sell the decedent’s home and to expeditiously settle the estate (see, e.g., Matter of Acker, supra; Matter of Smith, 91 AD2d 789). The court also denied a commission and legal fees to the former executor of the estate on the same grounds, as well as for his failure to timely file a Federal estate tax form. The appellant failed to establish that the court abused its discretion in denying his request to assess a surcharge against the former executor in an amount equal to Federal and State estate taxes, interest and penalties. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.